DETAILED ACTION

1. It is hereby acknowledged that 17/358279 the following papers have been received and placed of record in the file: Remark date 06/25/21  

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

Claim Objections

3.Claims 1-14 objected to because of the following informalities:  claims 1 and 8 state “…an Radio Resource Control (RRC) message”. Seems to be a typo, and may mean a Radio Resource Control.   Appropriate correction is required.


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,082,879.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to QOS parameters applied to service flow.  The main difference is U.S. Patent 11,082,879 explains allowing the terminal to transmit an uplink packet of the service flow by applying the identified first QoS level. This is an obvious modification which can be for configuration or mapping service flows as well as acknowledgment or guarantee bit rate.  

Instant Application (17/358279)                		   U.S. Patent (US 11,082,879) 
1. A terminal comprising: a processor;
 and a memory storing a program to be executed by the processor, wherein the processor is configured to, by executing the program stored in the memory, receive an Radio Resource Control (RRC) message including Quality of Service (QoS) control information from a base station; 
identify a first QoS parameter applied to a service flow of a packet by the base station based on the QoS control information, the first QoS parameter being mapped to a second QoS parameter applied to the service of the packet by a core network; 
and transmit an uplink packet of the service flow by applying the identified first QoS parameter based on the QoS control information within the RRC message.
1. A Base Station (BS) apparatus comprising: a processor; and a memory storing a program to be executed by the processor, and a mapping rule in which a first plurality of Quality of Service (QoS) parameters of a wireless network is mapped to a second plurality of QoS parameters of a service flow of a packet to be transmitted to a terminal in the wireless network, respectively, wherein the processor is configured to, by executing the program stored in the memory, identify a first QoS parameter, among the first plurality of QoS parameters, which is mapped to a second QoS parameter, among the second plurality of QoS parameters, applied to the service flow of the packet; and transmit, through the wireless network, the packet by applying the identified first QoS parameter mapped to the second QoS parameter which is applied by a core network, and wherein the processor is configured to transmit an Radio Resource Control (RRC) message including QoS control information to identify the first QoS parameter to the terminal, thereby allowing the terminal to transmit an uplink packet of the service flow by applying the identified first QoS level, based on the QoS control information within the RRC message


The remaining current application’s claims are similar to patent application’s claims.  




Examiner’s Note:
If terminal disclaimer is filed claims will be considered for allowance.  

The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
Stephenne et al(US 2016/0227564 A1) explains  each bearer may be associated with a different QoS class identifier (QCI) which may comprise a distinct profile of resource type (guaranteed bit rate (GBR) or non-guaranteed bit rate (Non-GBR)), priority, packet delay budget, packet error loss rate characteristics and other parameters to be used for the transport of data. Different applications and types of data may have different QoS requirements such that certain parameters or aspects of the service must be maintained at higher quality levels whereas other parameters are less important. For example, a data flow supporting a voice application may have stricter requirements in terms of packet delay budget whereas other data flows such as one supporting a video application may have stricter requirements in terms of packet error loss rate. In some networks, QCIs may be standardized with each QCI corresponding to a specific set of values, such as those set out in the 3GPP Technical Specification 23.203, Policy and charging control architecture, V.13.1.0 (2014-09), in order to ensure a minimum QoS is provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478